10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 8:18-cr-00243-AG Document 14 Filed 05/03/19 Page1of6é Page ID #:31

NICOLA T. HANNA

United States Attorney

DENNISE D. WILLETT

Assistant United States Attorney

Chief, Santa Ana Branch Office

CHARLES E. PELL (Cal. Bar No. 210309)

Assistant United States Attorney

Santa Ana Branch Office
Ronald Reagan Federal Bldg. & U.S. Courthouse
411 West 4th Street, Suite 8000
Santa Ana, California 92701
Telephone: (714) 338-3542
Facsimile: (714) 338-3561
E-mail: Charles.E.Pell2@usdoj.gov

 

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

SOUTHERN DIVISION

 

 

 

 

UNITED STATES OF AMERICA, No. SA CR 18-000243-AG
Plaintiff, STIPULATION REGARDING REQUEST FOR
(1) CONTINUANCE OF TRIAL DATE AND
Vv. (2) FINDINGS OF EXCLUDABLE TIME
PERIODS PURSUANT TO SPEEDY TRIAL
MARGARET QUICK, ACT
Defendant. CURRENT TRIAL DATE: 05/21/2019
PROPOSED TRIAL DATE: 11/19/2019

 

 

 

 

 

Plaintiff United States of America, by and through its counsel
of record, the United States Attorney for the Central District of
California and Assistant United States Attorney Charles E. Pell, and
defendant MARGARET QUICK (“defendant”), both individually and by and
through her counsel of record, Evan J. Davis, Esquire, hereby
stipulate as follows:

1. The Indictment in this case was filed on November 28, 2018.
Defendant first appeared before a judicial officer of the court in
which the charges in this case were pending on March 25, 2019. The

Speedy Trial Act, 18 U.S.C. § 3161, originally required that the

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:18-cr-00243-AG Document 14 Filed 05/03/19 Page 2of6 Page ID #:32

trial commence on or before June 3, 2019.

2. On December 3, 2018, the case was transferred from the
Honorable James v. Selna to the Honorable Andrew J. Guilford.

3. On March 25, 2019, the Court set a trial date of May 21,
2019, and a status conference date of May 13, 2019.

4, Defendant is released on bond pending trial. The parties
estimate that the trial in this matter will last approximately five
days.

5. By this stipulation, defendant moves to continue the trial
date to November 19, 2019, and the status conference date to November
11, 2019. This is the first request for a continuance.

6. Defendant requests the continuance based upon the following
facts, which the parties believe demonstrate good cause to support
the appropriate findings under the Speedy Trial Act:

a. Defendant is charged with violating 26 U.S.C.

§ 7212(a): attempt to interfere with administration of the Internal
Revenue laws (counts 1-2), and 18 U.S.C. § 1001(a) (2): false
statement (count 3).

b. The government has produced discovery to the defense,
including 125 pages of written reports. The volume of discovery in
progress of being formatted for production exceeds 1,700 GB, with
approximately 299,303 items, which includes additional reports,
digital documents such as email messages and tax records

c. Due to the nature of the prosecution and the existence
of novel questions of fact or law, including the charges in the
indictment and the voluminous discovery being produced to defendant,
this case 1s so unusual and so complex that it is unreasonable to
expect adequate preparation for pretrial proceedings or for the trial

2

 
10

iil

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:18-cr-00243-AG Document 14 Filed 05/03/19 Page 30f6 Page ID #:33

itself within the Speedy Trial Act time limits. This case will also
involve issues involving the attorney-client privilege.

d. Defense counsel Toscher has a prepaid vacation from
September 5 to 28, 2019, and defense counsel Davis has a prepaid
vacation from August 2 to 16, 2019.

e. In light of the foregoing, counsel for defendant also
represents that additional time is necessary to confer with
defendant, conduct and complete an independent investigation of the
case, conduct and complete additional legal research including for
potential pre-trial motions, review the discovery and potential
evidence in the case, and prepare for trial in the event that a
pretrial resolution does not occur. Defense counsel represents that
failure to grant the continuance would deny him reasonable time
necessary for effective preparation, taking into account the exercise
of due diligence.

f. Defendant believes that failure to grant the
continuance will deny her continuity of counsel and adequate
representation.

g. The government joins in the request for, and does not
object to, the continuance.

h. The requested continuance is not based on congestion
of the Court’s calendar, lack of diligent preparation on the part of
the attorney for the government or the defense, or failure on the
part of the attorney for the Government to obtain available
witnesses.

7. For purposes of computing the date under the Speedy Trial
Act by which defendant’s trial must commence, the parties agree that
the time period of April 26, 2019, to November 19, 2019, inclusive,

3

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:18-cr-00243-AG Document 14 Filed 05/03/19 Page 4of6 Page ID #:34

should be excluded pursuant to 18 U.S.C. §§ 3161 (h) (7) (A),

(h) (7) (B) (2), (hn) (7) (B) (ii), and (h) (7) (B) (iv) because the delay
results from a continuance granted by the Court at defendant's
request, without government objection, on the basis of the Court’s
finding that: (1) the ends of justice served by the continuance
outweigh the best interest of the public and defendant in a speedy
trial; (ii) failure to grant the continuance would be likely to make
a continuation of the proceeding impossible, or result in a
miscarriage of justice; (iii) the case is so unusual and so complex,
due to the nature of the prosecution and the existence of novel
questions of fact or law, that it is unreasonable to expect
preparation for pre-trial proceedings or for the trial itself within
the time limits established by the Speedy Trial Act; and (iv) failure
to grant the continuance would unreasonably deny defendant continuity
of counsel and would deny defense counsel the reasonable time
necessary for effective preparation, taking into account the exercise
of due diligence.

8. Nothing in this stipulation shall preclude a finding that
other provisions of the Speedy Trial Act dictate that additional time
periods be excluded from the period within which trial must commence.
Moreover, the same provisions and/or other provisions of the Speedy
///

///
///

 
10
uA.
IZ
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:18-cr-00243-AG Document 14 Filed 05/03/19 Page5of6 Page ID #:35

Trial Act may in the future authorize the exclusion of additional
time periods from the period within which trial must commence.

IT IS SO STIPULATED.
Dated: April 26, 2019 Respectfully submitted,

NICOLA T. HANNA
United States Attorney

DENNISE D. WILLETT
Assistant United States Attorney
Chief, datike one Branch Office

i IZ —
/s/_ | Ne
CHARLES E. PELL
Assistant United States Attorney
Santa Ana Branch Office

Attorneys for Plaintiff
UNITED STATES OF AMERICA
T am MARGARET QUICK’s attorney. I have carefully discussed

every part of this stipulation and the continuance of the trial date
with my client. I have fully informed my client of her Speedy Trial
rights. To my knowledge, my client understands those rights and
agrees to waive them. I believe that my client’s decision to give up
the right to be brought to trial earlier than November 19, 2019, is

an informed and voluntary one.

/s| Pot ema ATP hhes 05/01/2014
EVAN J. DAVIS Date

Attorney for Defendant
MARGARET QUICK

 

I have read this stipulation and have carefully discussed it
with my attorney. I understand my Speedy Trial rights. I
voluntarily agree to the continuance of the trial date, and give up
my right to be brought to trial earlier than November 19, 2019. I
understand that I will be ordered to appear in Courtroom 10D of the

5

 
10
11
12
13
14
15
16
17
18
19
20
21
Ze
eo
24
25
26
Zt

28

 

 

Case 8:18-cr-00243-AG Document 14 Filed 05/03/19 Page 6of6 Page ID #:36

Ronald Reagan Federal Courthouse, 411 West 4th Street, Santa Ana,

California 92701, on November 19, 2019, at 9:00 a.m.

= etek 4-30.19
oe pers

 
